Citation Nr: 9908739	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  94-10 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim of 
entitlement to service connection for back pain.  In a May 
1996 decision, the Board denied various other issues on 
appeal and remanded the issue of service connection for a low 
back disorder to the RO for additional development.  That 
development has been completed by the RO, and the case is 
once again before the Board for appellate review following an 
opinion from a VA medical expert.


FINDING OF FACT

The veteran has a low back disorder which resulted from an 
injury sustained during combat in service.


CONCLUSION OF LAW

The veteran's low back disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, if a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R.      § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
and Savage v. Gober, 10 Vet. App. 488, 498 (1997) 

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

In this case, the veteran maintains that he currently suffers 
from a low back disorder which had its onset during his 
period of active service.  The veteran has presented two 
theories in support of his claim.  He claims that he 
initially injured his low back in December 1967 when a nearby 
mortar round exploded and caused a 55-gallon drum to fall off 
a platform onto his back.  Alternatively, he maintains that 
his current low back disorder was caused by a shell fragment 
wound he received to his left flank in January 1968.  He 
indicated that he was never hospitalized for low back pain 
while in service, but was treated for this condition on 
several occasions at a medical aid station.

Service medical records reflect that the veteran sustained a 
shell fragment wound to the head in December 1967; however, 
no back injury from a 55-gallon drum was reported.  In 
January 1968, the veteran sustained shell fragment wounds to 
the left scapular area and left flank.  None of the service 
medical records, however, makes reference to any complaint, 
treatment or finding for any orthopedic back problems.

The first documented post-service complaint of low back pain 
was during a VA examination in December 1968.  The veteran 
reported that he injured his back in January 1968 and was 
treated at a medical aid station.  Upon examination, however, 
no orthopedic disease was found.  When examined by the VA in 
August 1974, the veteran reported constant low back pain 
dating back to service.  X-rays taken at that time revealed a 
retained piece of shrapnel measuring approximately two by 
three millimeters located one centimeter lateral to the 
transverse process of L3.  Based on these findings, service 
connection was granted in September 1974 for residuals of a 
gunshot wound involving Muscle Group XIX, with retained 
foreign body and back pain.  

The record shows that the veteran reported continued 
complaints of low back pain with radiation down both lower 
extremities.  VA examination reports dated in September 1978, 
April 1990, September 1994, January 1995, and July 1996 
include the veteran's complaints of low back pain dating back 
to service.  None of these reports, however, includes a 
medical opinion relating this disorder to any incident of 
service.  In fact, the VA examination report of July 1996 
includes the examiner's opinion that the retained foreign 
body was not the precipitating factor of the veteran's 
complaints of low back pain.  

Nevertheless, several medical opinions of record do indicate 
that the veteran's current low back disorder is related to 
the in-service incident in which a 55-gallon drum allegedly 
fell on his back.  In January 1998, the veteran was provided 
a peripheral nerve examination by the VA.  The examiner's 
assessment included (1) shrapnel injury at the level of L3 
with retained foreign body; (2) lumbago with left 
radiculopathy and atrophy of the distal extremity; (3) remote 
history of blunt trauma to the lumbar spine; and (4) 
herniated nucleus pulposus per CT scan of 1995 at L4-L5 and 
L5-S1.  The examiner commented that it was not clear whether 
the shrapnel injury to L3 could have precipitated the current 
pain syndrome.  He stated, however, that the trauma from the 
incident in which a barrel fell on the veteran's back could 
have precipitated the veteran's current problems.  

Based on the seemingly divergent medical opinions, the Board 
requested a VA medical expert opinion as to whether it was at 
least as likely as not that the veteran's current back 
disorder was (1) related to his service-connected shell 
fragment wound to Muscle Group XIX, or (2) to the in-service 
incident in which a 55-gallon drum allegedly fell on his 
back.  In an October 1998 opinion, Philip Newman, M.D., Chief 
of the orthopedic section at a VA medical center, concluded 
that it was not likely that the veteran's current back 
disorder was related to the service-connected shell fragment 
wound. He further concluded, however, that it was at least as 
likely as not that the veteran's back disorder was related to 
the claimed in-service incident in which a 55-gallon drum 
fell on his back.  

Although evidence of service incurrence is usually shown by 
reference to a veteran's service medical records, 38 U.S.C.A. 
§ 1154(b) relaxes the evidentiary requirements for claims 
involving combat-related injuries.  The implementing 
regulation, 38 C.F.R. § 3.304(d) (1998), provides that 
satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as satisfactory proof 
of service connection if consistent with the circumstances 
and conditions of such service even though there is no 
official record of such incurrence.  The presumption of the 
credibility of the veteran's lay evidence about what happened 
in service for purposes of well-grounding a claim continues 
into a merits adjudication unless VA produces clear and 
convincing evidence to the contrary.  See Arms v. West, No 
96-1214 (U.S. Vet. App. Feb. 11, 1999).  

The veteran's separation certificate shows that his military 
occupational specialty was as a cook, but he alleges that the 
incident in service involving the 55-gallon drum occurred as 
a result of friendly fire during a mortar attack and it is 
undisputed that the veteran received a shrapnel wounds in the 
same general time frame.  He was awarded the Purple Heart for 
that injury.  Under the circumstances, the Board concludes 
that the provisions of 38 U.S.C.A. § 1154(b) with respect to 
what happened in service-the occurrence of an undocumented 
back injury in combat-are for application and are not 
rebutted by clear and convincing evidence to the contrary.  

In addition, the veteran has continually reported low back 
pain since December 1968, approximately two months following 
his separation from service.  A VA orthopedist who recently 
reviewed the claims file has concluded that it was at least 
as likely as not that the veteran's back disorder was related 
to the claimed in-service incident in which a 55-gallon drum 
fell on his back.  In the absence of medical evidence or 
opinion which contradicts this conclusion, the Board finds 
that the evidence is in equipoise with respect to whether the 
veteran's currently manifested low back disorder is related 
to an in-service injury.  When the evidence is in equipoise, 
the veteran's prevails on the merits.  Accordingly, service 
connection for a low back disorder is warranted.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 54.


ORDER

Service connection for a low back disorder is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


